OPINION — AG — ** DUAL OFFICE HOLDING — NURSE BOARD ** AN EMPLOYEE OF THE WESTERN OKLAHOMA STATE HOSPITAL AT CLINTON, 'CAN' LEGALLY SERVE AS SUCH EMPLOYEE AND AS A MEMBER OF THE STATE BOARD OF NURSE EXAMINERS AND CAN LEGALLY BE PAID HER SALARY AS SUCH EMPLOYEE AND THE STATUTORY PER DIEM AND EXPENSES ATTACHED TO THE OFFICE OF MEMBER OF THE STATE BOARD OF NURSE EXAMINERS. (DUAL COMPENSATION, DUAL OFFICE) CITE: 51 Ohio St. 6 [51-6], ARTICLE II, SECTION 11, OPINION NO. MAY 6, 1938 — SMAY (J. H. JOHNSON)